UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) X Annual Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934: For the fiscal year ended December 31, 2008 Commission file number 333-100047 KRONOS INTERNATIONAL, INC (Exact name of Registrant as specified in its charter) DELAWARE 22-2949593 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 No securities are registered pursuant to Section 12(b) of the Act. No securities are registered pursuant to Section 12(g) of the Act. Indicate by check mark: If the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No X If the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act).Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X No common stock was held by nonaffiliates of the Registrant as of June 30, 2008 (the last business day of the Registrant's most recently-completed second fiscal quarter). As of February 27, 2009, 2,968 shares of the Registrant's common stock were outstanding. The Registrant is a wholly-owned subsidiary of Kronos Worldwide, Inc. (File No. 1-31763) and meets the conditions set forth in General Instructions I(1) (a) and (b) and is therefore filing this Form 10-K/A (Amendment No. 2) with the reduced disclosure format. Documents incorporated by reference None. Explanatory Note Regarding Amendment No. 2 We are filing this Amendment No. 2 on Form 10-K/A ("Form 10-K/A") to amend our Annual Report on Form 10-K for the year ended December 31, 2008, as filed with the Securities and Exchange Commission ("SEC") on March 12, 2009 ("Original Form 10-K").This amendment is being filed solely to (i) amend the certifications by our Principal Executive Officer and Principal Financial Officer provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 to correct a typographical error whereby an incorrect date was inadvertently provided on the certification, (ii) correct certain typographical errors in the certifications of our Principal Executive Officer and Principal Financial Officer provided pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and (iii) correctly indicate that certain exhibits included in Item 15(b) are incorporated by reference from other filings.This Form 10-K/A includes (i) Part I, Part II, and Part III of our Original Form 10-K, without any changes, (ii) Part IV of our Original Form 10-K, without any changes other than as indicated above and (iii) new certifications by our Principal Executive Officer and Principal Financial Officer provided pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, filed as Exhibits 31.1, 31.2 and 32.1 hereto.Each certification as corrected was true and correct as of the date of the filing of the Original Form 10-K. Except as described above, we have not modified or updated other disclosures contained in the Original Form 10-K.Accordingly, this Form 10-K/A (Amendment No. 2) with the exception of the foregoing does not reflect events occurring after the date of filing of the Original Form 10-K or modify or update those disclosures affected by subsequent events.Consequently, all other information not affected by the corrections described above is unchanged and reflects the disclosures made at the date of the filing of the Original Form 10-K and should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Form 10-K, including amendments to those filings, if any. TABLE OF CONTENTS Part I Page Item 1. Business 5 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 14 Item 4. Submission of Matters to a Vote of Security Holders* 14 Part II Item 5. Market for our Common Equity and Related Stockholder Matters 14 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 33 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 34 Item 9A. Controls and Procedures 34 Item 9B. Other Information 36 Part III Item 10. Directors, Executive Officers and Corporate Governance 36 Item 11. Executive Compensation* 36 Item 12. Security Ownership of Certain Beneficial Owners and Management* 36 Item 13. Certain Relationships and related transactions* 37 Item 14. Principal Accounting Fees and Services 37 Part IV Item 15. Exhibits and Financial Statement Schedules 37 Signatures *We meet the conditions set forth in the General Instructions I (1)(a) and (b) and have therefore omitted these items. Forward-Looking Information This report includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Any statement in this report that is not a statement of historical fact may be deemed to be a forward-looking statement.Because these forward-looking statements involve risks and uncertainties, actual results may differ materially from those expressed or implied by these forward-looking statements.We do not intend to assume any duty to update or revise any forward-looking statements for new information, future events or otherwise. Forward-looking statements can be identified by the use of words such as "believes," "intends," "may," "should," "could," "anticipates," "expected" or comparable terminology, or by discussions of strategies or trends.Although we believe the expectations reflected in such forward-looking statements are reasonable, we cannot give assurances that these expectations will prove to be correct.Forward-looking statements involve substantial risks and uncertainties which could significantly impact expected results, and actual results could differ materially from those described.It is not possible to identify all of the risks and uncertainties we face that could cause actual results to differ materially from those described in this report.But, we have included discussion on the following most significant risk factors in Item 1A of this document: · Future supply and demand for our products · The extent of the dependence of certain of our businesses on certain market sectors · The cyclicality of our businesses · Customer inventory levels (such as the extent to which our customers may, from time to time, accelerate purchases of titanium dioxide pigments (“TiO2”) in advance of anticipated price increases or defer purchases of TiO2 in advance of anticipated price decreases) · Changes in raw material and other operating costs (such as energy costs) · General global economic and political conditions (such as changes in the level of gross domestic product in various regions of the world and the impact of such changes on demand for TiO2) · Competitive products and substitute products · Customer and competitor strategies · Potential consolidation or solvency of our competitors · The impact of pricing and production decisions · Competitive technology positions · Possible disruption of our business or increases in the cost of doing business resulting from terrorist activities or global conflicts · The introduction of trade barriers · Fluctuations in currency exchange rates (such as changes in the exchange rate between the U.S. dollar and each of the euro and the Norwegian kroner) · Operating interruptions (including, but not limited to, labor disputes, leaks, natural disasters, fires, explosions, unscheduled or unplanned downtime and transportation interruptions) · The timing and amounts of insurance recoveries · Our ability to renew or refinance credit facilities · Our ability to maintain sufficient liquidity · The ultimate outcome of income tax audits, tax settlement initiatives or other tax matters · The ultimate ability to utilize income tax attributes, the benefits of which have been recognized under the more-likely-than-not recognition criteria · Environmental matters (such as those requiring compliance with emission and discharge standards for existing and new facilities) · Government laws and regulations and possible changes therein · The ultimate resolution of pending litigation · Possible future litigation Should one or more of these risks materialize (or the consequences of such a development worsen), or should the underlying assumptions prove incorrect, actual results could differ materially from those forecasted or expected.We disclaim any intention or obligation to update or revise any forward-looking statements whether as a result of changes in information, future events or otherwise. PART I ITEM 1. BUSINESS General Kronos International, Inc., a Delaware corporation, is registered in the Commercial Register of the Federal Republic of Germany.We are a wholly-owned subsidiary of Kronos Worldwide, Inc. (NYSE: KRO; “Kronos”).At
